Motion Granted and Order filed June 25, 2015




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                               NO. 14-15-00078-CV
                                  ____________

                  ELITE COLLISION CENTER, ET AL, Appellant

                                        V.

                       CC AUTO BROKERS, INC., Appellee


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 978206

                                   ORDER

      The clerk’s record was filed May 6, 2015. On June 2, 2015, we ordered a
supplemental clerk’s record containing the trial court’s judgment filed. That record
has been filed.

      Appellant filed a motion requesting this court to order another supplemental
clerk’s record filed. On June 23, 2015, a second supplemental clerk’s record is
filed. The record does not contain each document requested in appellant’s motion.
Accordingly, the motion is granted.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 21, 2105, containing the following:

       1. 07/02/2014 Plaintiff's Second Amended Original Petition;

       2. Every Notice of Appeal, including but not limited to: the 1st Amd Notice

       of Appeal “NOA”; and

       3. 2nd Amd Notice of Appeal “NOA”;

       If any item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is
not a part of the case file.



                                  PER CURIAM